Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


This Office Action is responsive to the applicants’ Amendment filed on June 15, 2022, in which claims 1-20 are pending.


Response to Amendment

Applicant has amended claims 4, and 13; and claims 1-20 are pending.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1: The term "intention" in claim 1 line 3 is a relative term which renders the claim indefinite.  The term "intention" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 10: The term "intention" in claim 10 line 4 is a relative term which renders the claim indefinite.  The term "intention" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 19: The term "intention" in claim 19 line 6 is a relative term which renders the claim indefinite.  The term "intention" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claims 8, 9, 17 and 18: The term "episodic" is a relative term which renders the claim indefinite.  The term "episodic" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-11, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palakovich et al. (US Patent Application Pub. No. 2016/0099892) hereinafter “Palakovich” in view of Lalji et al. (US Patent Application Pub. No. 2017/0310613) hereinafter “Lalji”.

As to claim 10, Palakovich discloses an apparatus for providing information in automated chatting (Abstract, real time chat system), comprising: a receiving module for receiving a message in a chat flow (Palakovich [9-12], discloses VA proxy module); 
an identifying module for identifying location information, time information and service intention information from the message (Palakovich [26-27, 55-56], discloses wherein a user identifier associated with a message, a network address of the end user or agent, additionally [55-56, 65-66] discloses wherein message is received in a chat flow/chat session-server and it is forwarded to a virtual agent, the agent is able to identify all information associated with the received message and determining what is requested/asked for within the message and obtain the resources in providing a response within the chat flow/chat session, the agent is able to identify information associated with the received message to further determine if the chat session require further escalation to provide a response);
Palakovich is silent on a generating module for generating a response to the message based on the location information, the time information and the service intention information; and a presenting module for presenting the response in the chat flow.
	However Lalji discloses generating module for generating a response to the message based on the location information, the time information and the service intention information (Lalji, abstract [27-28,34-38], discloses generating response message based on various information from chatbot interactions and communications along with third party services); and 
a presenting module for presenting the response in the chat flow (Lalji [40-42], discloses wherein the third-party services can in turn include an API for interacting with the chatbot for presenting/displaying the response in the chat session/flow).
Palakovich and Lalji are analogous art because they are from the same field of endeavor, namely, systems and methods of automated chat sessions over the internet.           before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Palakovich and Lalji before him or her, to modify the system of Palakovich to include the response generating feature of Lalji with reasonable expectation that this would result in a system that is capable of generating response to a message/request based on location, time and service information obtained from interactions with the client.  This method of improving the system of Palakovich was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Lalji.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Palakovich with Lalji to obtain the invention as specified in claim 10.


As to claim 11, Palakovich-Lalji discloses the apparatus of claim 10, wherein the generating module: identifies candidate responses to the message; and generates the response by reasoning based on one or more of the candidate responses (Lalji [34-38], discloses wherein the workflow that needs to be taken defines how the response is generated in combination with other factors). The Examiner supplies the same rationale for the combination of references Palakovich and Lalji as in claim 10 above.


As to claim 15, Palakovich-Lalji discloses the apparatus of claim 11, wherein the generating module performs the reasoning based on a chat context and the one or more candidate responses. (Palakovich [127-133] discloses wherein the same intent may be determined based upon same or similar results generated an application of natural language processing techniques of the messages, or simply identifying a particular number of repeated words or phrases within the messages and further discloses wherein included one or more applications to analyze and consolidate data feeds and/or event updates received from users of client computing devices for data feeds and/or event updates). The Examiner supplies the same rationale for the combination of references Palakovich and Lalji as in claim 11 above.


As to claim 16, Palakovich-Lalji discloses the apparatus of claim 15, wherein the generating module performs the reasoning through a Dynamic Memory Network (DMN) model (Palakovich [127-133, 135] discloses wherein the services provided by the cloud infrastructure system can dynamically scale to meet the needs of its users). The Examiner supplies the same rationale for the combination of references Palakovich and Lalji as in claim 15 above.

As to claim 17, Palakovich-Lalji discloses the apparatus of claim 15, wherein the generating: generates attention gates based on the chat context of the chat flow and the one or more candidate responses; and generates episodic memories associated with the chat context and episodic memories associated with the one or more candidate responses based on the attention gates (Palakovich [127-130, 160-162] discloses wherein the one or more flexible pools of logical storage devices can be virtualized to maintain virtual storage devices for the server and wherein the server can include one or more applications to analyze and consolidate data feeds and/or event updates received from users of client computing devices). The Examiner supplies the same rationale for the combination of references Palakovich and Lalji as in claim 15 above.


As to claim 18, Palakovich-Lalji discloses the apparatus of claim 17, wherein the generating module: generates the response based on one of the episodic memories associated with the chat context and one of the episodic memories associated with the one or more ranked candidate responses (Palakovich [49, 59-61, 75-77] discloses wherein the web browser, which may be used to generate webpage requests and display received webpages in response to the requests and wherein a chat initiation response message is transmitted back to the client device to indicate a beginning of the chat). The Examiner supplies the same rationale for the combination of references Palakovich and Lalji as in claim 15 above.

Claims 1-3, 6-9 and 19 are corresponding apparatus and method claims that recite similar limitations as of claims 10-11 and 15-18 and do not contain any additional features with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.


Allowable Subject Matter

Claims 4-5, 12-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.



Response to Arguments

Applicant's remarks, see page 8, filed June 15, 2022, with respect to drawing objections have been fully considered and are persuasive. The objection as set forth in the previous Office Action has been withdrawn.

Applicant's remarks, see page 8, filed June 15, 2022, with respect to claim objections have been fully considered and are persuasive. The objection as set forth in the previous Office Action has been withdrawn.

Applicant's remarks, see pages 8-9, filed June 15, 2022, with respect to double patenting rejection have been fully considered. The Terminal Disclaimer has been recorded.

Applicant's remarks, see pages 9-10, filed June 15, 2022, with respect to Claim Rejection under 35 U.S.C. § 112 have been fully considered, however they are not persuasive. The Rejection as set forth in the previous Office Action is maintained.
Applicant states that the term “intention” is defined in the instant specification by disclosing the following information: specification uses the term "service intention information" with respect to ascertaining whether a service is identifiable from a message in a chat flow, This term includes the term "intention" but also includes other words that sufficiently define the type of intention in a non-relative manner.  See for example Paragraphs [0042-0043] where "the chatbot supplies local service information in response to the user's messages or queries." "Is there a nearby shop selling Chinese food materials?".
Examiner respectfully disagrees, service intention information as disclosed is non-limiting and covers various information associated with the service; providing local service information in response to a certain predefined message does not define the term intention. Given the broadest reasonable interpretation absent any explicitly definition of the term “intention”, the rejection is maintained. 


Applicant's arguments, see pages 10-, filed June 15, 2022, with respect to claims 1-20 have been fully considered but they are not persuasive.
In the Remarks, Applicant argued in substance that
(A) With respect to claim 1, applicant states that the reference alone or combined do not suggest receiving a message in a chat flow and identifying the information, (recited from pages 10-11 of remarks filed on June 15, 2022).
As to point (A), Examiner respectfully disagrees given the broadest reasonable interpretation, Examiner submits that Palakovich does disclose receiving a message in a chat flow and identifying the information. Palakovich, abstract, discloses wherein the VA proxy module intercepts messages received at the chat server from end users, forwards them to virtual agents, and posts responses from the virtual agents back to be displayed to the corresponding end users. [9-12], discloses wherein message is received in a chat flow/chat session-server and it is forwarded to a virtual agent, the agent is able to identify all information associated with the received message and determining what is requested/asked for within the message and obtain the resources in providing a response within the chat flow/chat session. The agent is additionally able to identify information associated with the received message to further determine if the chat session require further escalation to provide a response.  Thus Palakovich does disclose receiving a message in a chat flow/chat session and identifying the information within the message [55-56, 65-66].

Conclusion

The rejections are based upon the broadest reasonable interpretation of the claims. Applicant is advised that the specified citations of the relied upon prior art, in the above rejections, are only representative of the teachings of the prior art, and that any other supportive sections within the entirety of the reference (including any figures, incorporation by references, claims and/or priority documents) is implied as being applied to teach the scope of the claims.

Applicant may not introduce any new matter to the claims or to the specification. For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9-5 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAZU A MIAH/Primary Examiner, Art Unit 2441